Mr. Justice Scott delivered the opinion of the court: The grantees were sons of the grantor. They accepted' the deeds when they received manual possession of them after the father’s death. He executed the deeds and his will at the same time. At that time he left the deeds and the will with Prosper J. Soucy, the notary public who had drawn them, and who testified: “When Mr. Piot delivered the will and the deeds to me he said he wanted me to keep them until his death and I should see that the will was spread of record and the deeds delivered to the boys; I was not to deliver the deeds until after his death; I kept them in my safe until after he died.” This testimony, in so far as it shows Mr. Piot’s purpose, finds strong corroboration in language of the will. The grantor never saw the deeds again and never thereafter attempted to exercise any control over them. Under these circumstances the deeds are effectual to convey title, (Thompson v. Calhoun, 216 Ill. 161, and cases there cited,) unless there is in the record proof which shows that the grantor, at the time he left the deeds with Mr. Soucy, had some intention other than that manifested "by his acts and directions which have just been mentioned. Defendants in error call attention to several matters in evidence which they regard as showing the grantor’s intention to retain control and dominion over these deeds up' until the time of his death. In considering these matters we pass over any question in regard to the competency of the proof, as no objection of that character has been urged by plaintiffs in error. The record shows that the grantor several times, both before and after the execution of these deeds though not on the day on which they were executed, said to persons other than Mr. Soucy, “None of my folks shall have any of my property while I live; I am going to be boss.” Such a statement is not inconsistent with the theory that the grantor reserved no control over the deeds after leaving them with the notary, for the reason that the sons could exercise no acts of ownership under the deeds until they received them, which was not to be until after the father’s death. Prior to the time when he made this will and these deeds he had executed two wills, which had been drawn by Mr. Soucy. On the occasion of the execution of each of the earlier wills he also executed deeds to these two sons and at both of those times left the deeds and the will with Mr. Soucy. Afterwards he again took possession of the will and the deeds executed on each of the earlier occasions and destroyed them or had them destroyed, or otherwise made such disposition of them as that they no longer remained in the notary’s possession. It is insisted that this is a circumstance which indicates that he reserved control over the deeds involved in this suit. The record does not disclose anything at all in regard to what was said by him to Mr. Soucy, or what arrangement was made between them on either occasion when earlier deeds were executed and left in the possession of the notary. The testimony as to the earlier transactions, therefore, is without significance in determining with what intention the last deeds were left with the notary. Mr. Soucy testified in reference to the last two deeds: “If Piot had called for these deeds after he had delivered them to me and wanted them I certainly would have delivered them to him; I felt he had a right to control his property,”—and this is said to show that the grantor reserved control of the instruments. It shows rather the view of the witness in regard to the effect of the directions given him by Mr. Piot. That testimony is not of assistance in determining the intention evidenced by the language used by the grantor. We think it clear that when the grantor delivered these deeds to the notary he parted with all control over them. The decree of the circuit court will be reversed and the cause will be remanded, with directions to dismiss the bill for want of equity. Reversed and remanded, with directions.